Citation Nr: 1705827	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  16-14 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Extension of a temporary total rating under 38 C.F.R. § 4.30 beyond 
March 31, 2015, based on a need for convalescence following surgery for 
service-connected right sesamoid fracture with great toe degenerative changes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from November 1990 to May 1993.
This matter comes before the Board of Veterans' Appeals (Board) from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her April 2016 substantive appeal, the Veteran indicated that she wanted a hearing by live videoconference at a local VA office.  A hearing was scheduled in June 2016, but the Veteran and Representative were inaudible to the transcriber.  The Veteran was afforded the opportunity for a new hearing.  In October 2016, the Veteran asked for a travel board hearing before a Veterans Law Judge.  

 Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for a travel board hearing at the Waco RO before a Veterans Law Judge. 

After the Veteran has been afforded an opportunity to appear at a hearing before a Veterans Law Judge, the RO need not take any further adjudicatory action, but should return the claims folder to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




